United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-90980 ATLAS AMERICA PUBLIC #11-2002 LTD. (Name of small business issuer in its charter) Delaware 02-0600231 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Westpointe Corporate Center One 1550 Coraopolis Heights Rd. 2nd Floor Moon Township, PA 15108 (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412) 262-2830 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesR No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer”, “non-accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One) Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R Transitional Small Business Disclosure Format (check one): Yes o No R` 1 ATLAS AMERICA PUBLIC #11-2002 LTD. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PART I. FINANCIAL INFORMATION PAGE Item 1: Financial Statements Balance Sheets as of September 30, 2009 and December 31, 2008 3 Statements of Operations for the Three Months and Nine Months ended September 30, 2009 and 2008 4 Statement of Changes in Partners’ Capital for the Nine Months ended September 30, 2009 5 Statements of Cash Flows for the Nine Months ended September 30, 2009 and 2008 6 Notes to Financial Statements 7-18 Item 2: Management’s Discussion and Analysis of Financial Condition or Plan of Operations 18-23 Item 4: Controls and Procedures 23-24 PART II. OTHER INFORMATION Item 6: Exhibits 24 SIGNATURES 25 CERTIFICATIONS 26-29 2 ATLAS AMERICA PUBLIC #11-2002 LTD. BALANCE SHEETS September 30, December 31, 2009 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 219,500 $ 475,400 Accounts receivable-affiliate 526,600 754,800 Short-term hedge receivable due from affiliate 378,700 748,300 Total current assets 1,124,800 1,978,500 Oil and gas properties, net 16,672,100 17,521,300 Long-term hedge receivable due from affiliate 267,600 484,200 $ 18,064,500 $ 19,984,000 LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accrued liabilities $ 27,400 $ 22,200 Short-term hedge liability due to affiliate 5,600 64,700 Total current liabilities 33,000 86,900 Asset retirement obligation 1,578,300 1,510,300 Long-term hedge liability due to affiliate 66,500 58,200 Partners’ capital: Managing general partner 5,768,000 6,110,200 Limited partners (3,126.55 units) 10,171,200 11,362,600 Accumulated other comprehensive income 447,500 855,800 Total partners' capital 16,386,700 18,328,600 $ 18,064,500 $ 19,984,000 The accompanying notes are an integral part of these financial statements. 3 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 REVENUES Natural gas and oil $ 607,400 $ 1,109,600 $ 1,946,300 $ 3,531,000 Interest income 100 1,000 600 4,600 Total revenues 607,500 1,110,600 1,946,900 3,535,600 COSTS AND EXPENSES Production 268,300 310,500 812,400 956,800 Depletion 257,900 406,000 849,200 1,462,400 Accretion of asset retirement obligation 22,700 20,800 68,000 62,400 General and administrative 52,500 44,000 135,900 139,000 Total expenses 601,400 781,300 1,865,500 2,620,600 Net earnings $ 6,100 $ 329,300 $ 81,400 $ 915,000 Allocation of net earnings (loss): Managing general partner $ 61,200 $ 222,500 $ 223,000 $ 706,500 Limited partners $ (55,100 ) $ 106,800 $ (141,600 ) $ 208,500 Net (loss) earnings per limited partnership unit $ (17 ) $ 34 $ (45 ) $ 67 The accompanying notes are an integral part of these financial statements. 4 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE NINE MONTHS ENDED September 30, 2009 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at January 1, 2009 $ 6,110,200 $ 11,362,600 $ 855,800 $ 18,328,600 Participation in revenues and expenses: Net production revenues 396,900 737,000 — 1,133,900 Interest income 200 400 — 600 Depletion (102,700 ) (746,500 ) — (849,200 ) Accretion of asset retirement obligation (23,800 ) (44,200 ) — (68,000 ) General and administrative (47,600 ) (88,300 ) — (135,900 ) Net earnings 223,000 (141,600 ) — 81,400 Other comprehensive loss — — (408,300 ) (408,300 ) Distributions to partners (565,200 ) (1,049,800 ) — (1,615,000 ) Balance at September 30, 2009 $ 5,768,000 $ 10,171,200 $ 447,500 $ 16,386,700 The accompanying notes are an integral part of these financial statements. 5 ATLAS AMERICA PUBLIC #11-2002 LTD. STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net earnings $ 81,400 $ 915,000 Adjustments to reconcile net earnings to net cash provided by operating activities: Depletion 849,200 1,462,400 Non-cash loss on derivative value 127,100 — Accretion of asset retirement obligation 68,000 62,400 Decrease (increase) in accounts receivable – affiliate 228,200 (118,300 ) Increase in accrued liabilities 5,200 4,900 Net cash provided by operating activities 1,359,100 2,326,400 Cash flows from financing activities: Distributions to partners (1,615,000 ) (2,278,000 ) Net cash used in financing activities (1,615,000 ) (2,278,000 ) Net (decrease) increase in cash and cash equivalents (255,900 ) 48,400 Cash and cash equivalents at beginning of period 475,400 534,800 Cash and cash equivalents at end of period $ 219,500 $ 583,200 The accompanying notes are an integral part of these financial statements. 6 ATLAS AMERICA PUBLIC #11-2002 LTD. NOTES TO FINANCIAL STATEMENTS September 30, 2009 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Atlas America Public #11-2002 Ltd. (the “Partnership”) is a Delaware Limited Partnership which includes Atlas Resources, LLC of Pittsburgh, Pennsylvania, as Managing General Partner ("MGP") and Operator, and 1,032 Limited Partners. The Partnership was formed on June 5, 2002 to drill and operate gas wells located primarily in western Pennsylvania and southern Ohio. The Partnership has no employees and relies on its MGP for management which, in turn, relies on its parent company, Atlas Energy Resources, LLC, ("Atlas Energy"), for administrative services. On September 29, 2009, Atlas Energy Resources, LLC and Atlas America, Inc. (“Atlas America”) (NASDAQ: ATLS) merged with Atlas Energy Resources, LLC becoming a wholly owned subsidiary of Atlas America. In addition, Atlas America changed its name to “Atlas Energy, Inc.” The financial statements as of September 30, 2009 and for the three months and nine months ended September 30, 2009 and 2008 are unaudited except that the balance sheet at December 31, 2008 is derived from audited financial statements. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted in this Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented. Management hasconsidered for disclosure any materialsubsequent events through November 16, 2009, the date the financial statements were issued. The unaudited interim financial statements should be read in conjunction with the audited financial statements included in the Partnership’s Form 10-K for the year ended December 31, 2008.
